Daly, J. —
This was an action to recover the value of two *233half pipes of brandy. They were delivered to tbe defendants, wbo gave a receipt for them in these words:
“New York, 13tk April, 1854. Eeceived of James Auchin-closs, in good order, per New York and Erie Eailroad, two half pipes of brandy, marked Nicholas A. Knox, St. Paul, Minnesota Terr. Oare B. H. Campbell, Galena, Ills.”
Knox, the oiyner of the brandy, directed it to be shipped according to the receipt. Before shipping it, he asked the general freight agent of the defendants, if it was necessary to have an agent at the terminus of their road, or at Chicago, to receive it of an attache of the road. The agent said it would be unnecessary, the pipes would bo shipped right on through; Knox then toM him how they were directed, and the agent said, “That is all that is necessary : they will be forwarded on to you.” It further appeared, from a written stipulation entered into upon the trial, that the goods were carried by the defendants to Dunkirk, the western terminus of their road, and there, in tlie usual course of transportation, delivered to a transportation line or company, connected with the defendants’ road, and eugaged in transporting merchandise from that place towards the place of their destination, according to the custom and usage in respect to the transportation of merchandise.
There was nothing in the evidence to warrant the court below in finding that the defendants undertook to carry tbe brandy to tbe place of destination. They merely engaged to carry it to Dunkirk, tbe terminus of their road, and to ship it, or forward it from there by tbe usual line of conveyance to Galena, the place of destination, and this they did. Their liability, as common carriers, ceased at Dunkirk, and they then assumed the character of forwarders. Van Santvoord v. St. John, 6 Hill, 158 ; Farmers' and Merchants' Bank v. Champlain Transportation Co., 16 Verm. 62 ; 18 id. 131 ; Howe v. The New York and New Haven Railroad Co., 22 Conn. 1 ; Nutting v. Connecticut River Railroad Co., 1 Gray, 502 ; 1 Parsons on Contracts, note p, 661. In Weed v. Saratoga and Schenectady Railroad Co. (19 Wend. 534), the *234two lines were connected together by an arrangement between themselves, and the defendants took the pay in advance of the conveyance of the plaintiff and his baggage for the whole distance. Such was also the case in Hart v. The Rensselaer and Saratoga Railroad Co. (4 Seld. 37), and in Wilcox v. Parmelee (3 Sandf. 610), the defendant agreed, in writing, to forward the goods of the plaintiff, from New York to Fairport, to the close of the season, at a certain rate per 100 lbs., and the court, though the word forward was used, held that this was an agreement, in substance, to carry the whole distance for a specified price. In these cases the carrier received, or it was agreed that he should receive, the amount paid for transport to the place of destination; and thus, having received, or contracted to receive, the full reward, he was bound to perform the entire service. But nothing of the kind appeared in this case. The inquiry made by Knox showed that he knew that the defendants’ road terminated at Dunkirk. He merely asked if it would be necessary to have an agent at that place, or at Chicago, to receive the goods, and was told that it would not; that the goods would be “shipped right on through;” that they would be forwarded on to him; that the direction on the goods was all that was necessary ; and what the defendants engaged to do upon the arrival of the goods at Dunkirk they did, by delivering them to a transportation line engaged in transporting merchandise from Dunkirk to the place where the goods were directed. The reply to Knox by the freight agent, that it would be unnecessary to have an agent to receive the goods at Chicago, that they would be shipped right on through, was, as respects anything'beyond the terminus of his own road, but the expression of an opinion or belief that the goods would be duly forwarded, upon arriving at Chicago, to the place to which they were destined, and cannot be construed as an engagement or undertaking on his part, on behalf of the defendants, to carry them, or to be responsible for their carriage, to the ultimate place of destination.
Judgment reversed.